Title: To James Madison from Samuel Dexter, 30 August 1809
From: Dexter, Samuel
To: Madison, James


Dear Sir,Boston 30th. Augt. 1809
I resisted my inclination to present you my respectful congratulation on your accession to the Chief Magistracy of the Nation from an apprehension that as I had the misfortune to differ from the last Administration as to the best means of protecting some of the important rights & interests of our Country, it might wear the appearance of hollow civility to eminent station rather than of personal respect & attachment. But satisfied with the past measures of your Administration & feeling sincere confidence in the future, I apprehend that I owe you an explicit avowal of these sentiments. My opinions may not be very important or influential, but approbation & gratitude are the proper reward of public services. There is less difficulty in performing my duty in this respect as it is well known here that protection & security as a private citizen are all that I expect or desire from the Government or people of my Country. Times of imminent danger may impose duties on any member of a civil Community, but habitual devotion to party politics & personal rancour can never be among his civil obligations. The danger, & perhaps the tendency of our political Establishments is, that party rage may grow up to factions dangerous to the public peace. To prevent this, the repulsive atmosphere, which surrounds with mutual austerity, men who differ more in party names than political opinions, should be dissipated, & that Administration of Goverment always respected & supported which protects public & private right, by whatever appellation it may have been known among political partizans. Permit me to express my sincere wishes for the success of your public exertions & for your private happiness, & to assure you that, I am with the most perfect respect & esteem, Dear Sir, Your ob. friend & servt.
Samuel Dexter
